Plaintiff as managing director for Northern Insurance Company of Moscow is not the real party in interest and may not maintain this action as such. (Spencer v. Standard C.  M. Corp.,237 N.Y. 479.)
As a stockholder suing in a representative capacity in the right of the corporation he has not made out a cause of action since no waste of corporate assets is threatened. (Howes v.City of Oakland, 104 U.S. 450.)
The judgment should be affirmed, with costs.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN and LEHMAN, JJ., concur; CRANE, J., dissents; ANDREWS, J., not voting.
Judgment affirmed.